FILED
                            NOT FOR PUBLICATION                              OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 09-35135

               Petitioner - Appellee,             D.C. No. 2:08-cv-00095-CI

  v.
                                                  MEMORANDUM *
JOHN J. SCHLABACH,

               Respondent - Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of Washington
                     Fred Van Sickle, District Judge, Presiding

                          Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court did not clearly err by granting the petition because John

Schlabach (“Schlabach”) failed to rebut the government’s showing that the

summons was issued in good faith. See Stewart v. United States, 511 F.3d 1251,

1254-55 (9th Cir. 2008) (taxpayer’s heavy burden to show abuse of process or lack

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                   09-35135
of good faith once government makes prima facie showing summons was issued in

good faith).

      Schlabach’s remaining contentions are unpersuasive.

      AFFIRMED.




                                       2                                09-35135